Citation Nr: 1729052	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-10 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to an initial compensable rating for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1956 to October 1959. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In December 2016, the case was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable rating for left ear hearing loss, now bilateral hearing loss, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is reasonably shown that the Veteran's right ear hearing loss disability is related to his service.


CONCLUSION OF LAW

Service connection for right ear hearing loss is warranted. 38 U.S.C.A. §§ 1131, 1157 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As the Board's decision is completely favorable to the Veteran, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation. For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends his right ear hearing loss was caused by working as an aircraft mechanic and being exposed to frequent noise from jet engines in service.

The Board concedes the Veteran has a current right ear hearing disability under 38 C.F.R. § 3.385. This is supported by puretone test results and speech discrimination scores. See e.g., November 2012 and April 2014 VA examination reports.  The Board also concedes the Veteran was exposed to noise trauma in service. This is supported by the Veteran's DD-214, lay statements, and the Veteran being service-connected for left ear hearing loss and tinnitus. The issue before the Board is whether the Veteran's right ear hearing loss disability is as likely as not caused by his exposure to excessive noise in service. 

At the Veteran's entrance exam, a whisper hearing test was performed showing normal results. At the Veteran's separation exam, audiological testing showed normal results for the right ear and hearing loss in the left ear at 4000Hz and 6000Hz. The Veteran has contended on multiple occasions that he was not given a hearing test at separation. While the Board finds the Veteran's contention sincere, the February 1959 audiogram and October 1959 separation examination report are of record. 

The December 2010 VA examiner opined the Veteran's right ear did not represent a noise type hearing loss because right ear testing was normal at separation. The Board finds the examiner competent to opine on the nature and etiology of the Veteran's hearing loss. The Board gives this opinion limited credibility as the absence of documented hearing loss while in service is not fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87 (1992). Notably, at the time of the December 2010 VA examination, the Veteran's right ear hearing loss did not meet the definition of a disability under 38 C.F.R. § 3.385.

In April 2011, the Veteran's wife reported she was married to the Veteran while he was on active duty. She reported that he spoke about the loud noises from aircrafts while in service. She reported after service, she would have to repeat what she said to him, especially if they were in different rooms. She reported his hearing difficulty has continued since service. The Veteran's wife is competent to testify to her observations regarding the Veteran's behavior. The Board finds her statements credible as they are consistent with the Veteran's statements.

In November 2012, the VA examiner opined the Veteran's right ear hearing loss was not related to service because the Veteran had normal hearing at the time of separation. The Board finds the examiner competent to opine on the nature and etiology of the Veteran's right ear hearing loss. The Board gives this opinion limited credibility as the absence of documented hearing loss while in service is not fatal to a claim for service connection. In addition, the examiner did not address the Veteran and his wife's statements regarding the onset of hearing difficulties. 

In July 2013, the Veteran's private treating audiologist, D.S., wrote a letter in support of the Veteran's claim. The private treating audiologist reported the Veteran had sensorineural hearing loss in both ears and wore bilateral hearing aids. He stated the Veteran reported working around loud noises in engine testing rooms and aircrafts in service. He explained that individuals who have worked in loud occupational environments have a greater chance of developing permanent hearing loss and tinnitus. The private treating audiologist opined it was likely that the Veteran's military service had contributed, at least in part, to his hearing loss and tinnitus. The Board finds the private treating audiologist competent to opine as to the nature and etiology of the Veteran's hearing loss. The Board also finds the opinion largely credible as D.S. is a specialist, he is the Veteran's treating audiologist, and his findings are consistent with the Veteran being service-connected for left ear hearing loss and tinnitus. While it does not appear the private treating audiologist reviewed the Veteran's separation examination, he based his opinion on competent and credible statements by the Veteran regarding his work conditions in service, and evidence of current right ear hearing loss disability. Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of noise trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). As such, the Board gives this opinion high probative weight.

A May 2014 VA examiner opined that it was as likely as not that the Veteran's bilateral hearing loss was related to the circumstances of his service. The examiner noted the Veteran was service-connected for left ear hearing loss and that he met the criteria for right ear hearing loss disability. The examiner noted a separation audiogram was not available to review. The Board finds the examiner credible to opine on the nature and etiology of the Veteran's hearing loss. The Veteran finds the opinion credible. While the examiner did not have the Veteran's separation examination test results, the examiner found evidence of nexus was supported by the Veteran's current right ear hearing loss disability, his history of noise trauma in service, and being service-connected for the left ear hearing loss disability. 

In February 2017, the May 2014 examiner provided an addendum opinion. She found the Veteran's right ear hearing loss was less likely than not related to noise exposure in service from working on or near aircraft engines. The examiner supported this opinion by citing to medical literature suggesting that workers who paint cars (the Veteran's occupation after service) can be exposed to organic solvents, and that some health effects attributed to specific organic solvents are known to increase hearing losses for workers who are also exposed to noise. The examiner found that the overall evidence suggested the Veteran's pattern of right ear hearing loss was more consistent with effects of aging and/or post service occupation as a painter. The Board finds the examiner competent to provide an opinion as to the nature and etiology of the Veteran's hearing loss. The Board finds this opinion partially credible. The opinion cites to medical literature and specifically addresses the record. On the other hand, the fact the examiner changed her opinion after reviewing the separation examination indicates that this opinion is based largely on the lack of hearing loss at separation. In addition, the opinion lacks explanation of the discrepancy between the VA finding that the Veteran's left ear hearing loss and tinnitus are more likely than not caused by service, but his right ear hearing loss is less likely than not caused by service, when the work conditions and noise exposure would be assumed to be the same for all conditions.  

In this case, there are medical opinions for and against the Veteran's claim. The Board finds the evidence is in relative equipoise as to whether the Veteran's right ear hearing loss disability is related to service. The Board gives the July 2013 and May 2014 opinions great probative weight and finds them to be consistent with the Veteran being service-connected for left ear hearing loss and tinnitus. 

Resolving any doubt in favor of the Veteran, entitlement to service connection for right ear hearing is warranted. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is granted. 


REMAND

The Veteran has been granted service connection for right ear hearing loss, which results in a rating of bilateral hearing loss. Rating of the right ear hearing loss in the first instance falls under the jurisdiction of the AOJ. As the left ear hearing loss rating is now inextricably intertwined with the right ear hearing loss, the Board finds that a remand of the issue is warranted to allow the AOJ to rate the combined bilateral hearing loss. See Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010).

Accordingly, the case is REMANDED for the following action:

Upon effectuating the grant of service connection for right ear hearing loss, and after performing any additional development deemed necessary, readjudicate the Veteran's increased rating claim for bilateral hearing loss. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


